Name: 73/260/EEC: Commission Decision of 18 July 1973 amending the Decision of 23 May 1973 authorizing the Member States to approve for marketing reproductive material of certain forestry species which satisfies less stringent requirements
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1973-09-10

 Avis juridique important|31973D026073/260/EEC: Commission Decision of 18 July 1973 amending the Decision of 23 May 1973 authorizing the Member States to approve for marketing reproductive material of certain forestry species which satisfies less stringent requirements Official Journal L 253 , 10/09/1973 P. 0001 - 0002+++++( 1 ) OJ NO 125 , 11 . 7 . 1966 , P . 2326/66 . ( 2 ) OJ NO L 73 , 27 . 3 . 1973 , P . 14 . ( 3 ) OJ NO L 73 , 27 . 3 . 1973 , P . 5 . ( 4 ) OJ NO L 172 , 28 . 6 . 1973 , P . 22 . COMMISSION DECISION OF 18 JULY 1973 AMENDING THE DECISION OF 23 MAY 1973 AUTHORIZING THE MEMBER STATES TO APPROVE FOR MARKETING REPRODUCTIVE MATERIAL OF CERTAIN FORESTRY SPECIES WHICH SATISFIES LESS STRINGENT REQUIREMENTS ( 73/260/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY ; HAVING REGARD TO THE COUNCIL DIRECTIVE ( 1 ) OF 14 JUNE 1966 ON THE MARKETING OF FOREST REPRODUCTIVE MATERIAL , AS LAST AMENDED BY THE ACT ( 2 ) ANNEXED TO THE TREATY ( 3 ) ON THE ACCESSION OF NEW MEMBER STATES TO THE EUROPEAN ATOMIC ENERGY COMMUNITY , SIGNED IN BRUSSELS ON 22 JANUARY 1972 , AND IN PARTICULAR ARTICLE 15 ( 1 ) THEREOF ; HAVING REGARD TO THE APPLICATION SUBMITTED BY THE FEDERAL REPUBLIC OF GERMANY ; WHEREAS THE PRODUCTION OF REPRODUCTIVE MATERIAL OF CERTAIN FORESTRY SPECIES AT PRESENT SHOWS A DEFICIT IN ALL THE MEMBER STATES AND SO CANNOT SUPPLY ALL THE NECESSARY REPRODUCTIVE MATERIAL OF THE SAID SPECIES ; WHEREAS THIRD COUNTRIES ARE NOT IN A BETTER POSITION TO SUPPLY SUFFICIENT QUANTITIES OF REPRODUCTIVE MATERIAL OF THE SPECIES CONCERNED GIVING THE SAME GUARANTEES AS REPRODUCTIVE MATERIAL PRODUCED IN THE COMMUNITY WITH THE PROVISIONS OF THE ABOVEMENTIONED DIRECTIVE ; WHEREAS FOR THIS REASON THE MEMBER STATES HAVE ALREADY BEEN AUTHORIZED , BY THE COMMISSION DECISION ( 4 ) OF 23 MAY 1973 , TO APPROVE FOR MARKETING REPRODUCTIVE MATERIAL OF CERTAIN FORESTRY SPECIES WHICH SATISFIES LESS STRINGENT REQUIREMENTS ; WHEREAS THE FEDERAL REPUBLIC OF GERMANY WAS UNABLE TO COMMUNICATE ITS NEEDS FOR CERTAIN SPECIES IN THE REQUIRED TIME ; WHEREAS THE QUANTITIES OF REPRODUCTIVE MATERIAL COMMUNICATED BY THE FEDERAL REPUBLIC OF GERMANY SHOULD , THEREFORE , BE INCLUDED IN THE DECISION OF 23 MAY 1973 ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON SEEDS AND PROPAGATING MATERIAL FOR AGRICULTURE , HORTICULTURE AND FORESTRY ; HAS ADOPTED THIS DECISION : ARTICLE 1 THE FOLLOWING IS ADDED UNDER THE HEADING " GERMANY " IN THE ANNEX TO THE COMMISSION DECISION OF 23 MAY 1973 AUTHORIZING THE MEMBER STATES TO APPROVE FOR MARKETING REPRODUCTIVE MATERIAL OF CERTAIN FORESTRY SPECIES WHICH SATISFIES LESS STRINGENT REQUIREMENTS : * KG * PROVENANCE * CROP FORM/TO LARIX DECIDUA MILL . * 500 * AUSTRIA POLAND CZECHOSLOVAKIA * 1 . 7 . 1972 - 30 . 6 . 1973 PICEA ABIES KARST . * 1 500 * POLAND ROMANIA CZECHOSLOVAKIA * 1 . 7 . 1972 - 30 . 6 . 1973 PINUS NIGRA ARN . * 500 * YUGOSLAVIA AUSTRIA ( VAR . AUSTRIACA ) * 1 . 7 . 1972 - 30 . 6 . 1973 PINUS SILVESTRIS L . * 2 000 * POLAND * 1 . 7 . 1972 - 30 . 6 . 1973 ARTICLE 2 THIS DECISION IS ADDRESSED TO ALL MEMBER STATES . DONE AT BRUSSELS , 18 JULY 1973 . FOR THE COMMISSION THE PRESIDENT FRANCOIS-XAVIER ORTOLI